Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Teetzel et al. (US 2007/0214551 A1, hereinafter “Teetzel”) in view of Masarik (US 2016/0191172 A1, hereinafter “Masarik”) and Waldern et al. (US 2018/0188542 A1, hereinafter “Waldern”).

As to claim 1, Teetzel (Fig. 1) discloses a monocular display module (Para. 0036) comprising: 
a first coupling portion (Fig. 4 element 120) constructed to be coupled to a safety helmet (Fig. 1 element 108; Para. 0038); 
a display unit (116) configured to provide an image to a left-eye or a right-eye of a user (Para. 0058) through a display; and 
a body portion (112) constructed to be coupled to the first coupling portion and the display unit (116; Para. 0038),
wherein respective center regions of the first coupling portion, the display unit, and the body portion are positioned in a straight line (Fig. 1, it appears from the figure that the center regions of the elements 112, 120 and 116 form a straight line or a slightly slanted straight line).  
Teetzel does not expressly disclose a display unit configured to provide augmented reality or virtual reality to a left-eye or a right-eye of a user through an LCOS micro display. 
However, Masarik teaches a display unit configured to provide augmented reality or virtual reality to a left-eye or a right-eye of a user (Para. 0100).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Masarik to provide augmented reality information in the device disclosed by Teetzel. The motivation would have been to provide images derived from different sensors and devices (Masarik; Para. 0100). 
And,  Waldern teaches an LCOS micro display (Para. 0124).
It would have been obvious to one of ordinary skill in the art to simple substitute the LCOS micro display of Waldern for the display of Teetzel. The result of such a substitution would have yielded predictable results. 

As to claim 2, Teetzel (Fig. 4) discloses the monocular display module of claim 1, wherein the first coupling portion (120) includes an attachment/detachment unit (124), 
wherein the attachment/detachment unit (124) is constructed to be attachable to and detachable from a brim of the safety helmet (Figs. 13-14; Para. 0038, 0052).  

As to claim 3, Teetzel (Fig. 3) discloses the monocular display module of claim 1, wherein a rail (132) extends on the safety helmet (Para. 0038), 
wherein the rail includes a first rail (132) extends along a front end of a brim of the safety helmet (132, the pair of rails 132 are along the front end of a brim),
wherein the first coupling portion includes a rail coupling unit (Fig. 4 element 128; Para. 0038)), 
wherein the rail coupling unit is constructed to move along the first rail (Para. 0039).  

As to claim 4, Teetzel (Fig. 1) discloses the monocular display module of claim 3, wherein the first rail includes a first fixing portion (148) disposed in regions corresponding to regions in front of the left-eye and the right-eye of the user (Para. 0038). 
Teetzel does not disclose wherein the first fixing portion is constructed to generate a first magnetic field and prevent a movement of the first coupling portion through attraction by the first magnetic field.  
However, Masarik teaches wherein the first fixing portion is constructed to generate a first magnetic field and prevent a movement of the first coupling portion through attraction by the first magnetic field (Para. 0068, the mounting interface can be coupled using the magnets).  
It would have been obvious to one of ordinary skill in the art to simple substitute the magnets of Masarik for the mechanical fasters of Teetzel. The result of such a substitution would have yielded predictable results. 

As to claim 8, Teetzel (Fig. 1) discloses the monocular display module of claim 1, wherein the body portion includes a first distance adjusting portion (236) constructed to be able to adjust a length between the display unit and the body portion by extending in a first direction, a front direction of the user (Para. 0046, a horizontal adjustment).  

As to claim 9, Teetzel (Fig. 4) discloses the monocular display module of claim 8, wherein the body portion includes a second distance adjusting portion (152) constructed to be able to adjust a distance between the first coupling portion (Fig. 5 element 120) and the body portion (“the lower portion”) by extending in a second direction perpendicular to the first direction (Fig. 1; Para. 0039, a vertical adjustment).  

As to claim 11, Teetzel (Fig. 1) discloses the monocular display module of claim 1, wherein the body portion includes a second coupling portion (244) constructed such that the display unit is attachable to or detachable from the body portion (Fig. 9; Para. 0036, 0046).  

As to claim 13, Teetzel (Fig. 1) discloses the monocular display module of claim 1, wherein the first coupling portion (120) is coupled to a brim portion (Fig. 3 element 104) corresponding to a brim of the safety helmet when the brim is not formed on the safety helmet to be coupled to the first coupling portion (Para. 0038), 
wherein the brim portion is constructed to be coupled to the safety helmet not provided with the brim (Fig. 14; Para. 0052).   

As to claim 14, Teetzel (Fig. 14) discloses the monocular display module of claim 13, wherein the brim portion (308) is constructed to be coupled to the safety helmet (108) in a scheme of coupling by a magnetic force or in a fitting coupling scheme (Para. 0052).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Teetzel, Masarik and Waldern as applied to claim 1 above, and further in view of Sati et al. (US 2004/0015077 A1, hereinafter “Sati”).
As to claim 10, Teetzel (Fig. 7A) discloses the monocular display module of claim 1, wherein the body portion includes an angle adjusting portion (184) constructed to adjust an angle of the display unit with respect to the user (Para. 0043). 
Teetzel does not disclose wherein the angle adjusting portion includes: 
a gravity sensing unit for sensing a direction of gravity; and 
an angle adjusting unit for adjusting the angle of the display unit with respect to the user based on the direction of the gravity.  
However, Sati (Fig. 1a) teaches wherein the angle adjusting portion includes: 
a gravity sensing unit (56) for sensing a direction of gravity (Para. 0047); and 
an angle adjusting unit (42) for adjusting the angle of the display unit with respect to the user based on the direction of the gravity (Fig. 1b; Para. 0051, 0054).
It would have been obvious to one of ordinary skill in the art to combine the teaching of Satu include a gravity sensor in the device disclosed by Teetzel/Masarik/Waldern. The motivation would have been to determine angulation data (Sati; Para. 0047).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Teetzel, Masarik and Waldern as applied to claim 1 above, and further in view of Johnston et al. (US 2014/0090155 A1, hereinafter “Johnston”).

As to claim 12, Teetzel (Fig. 3) discloses the monocular display module of claim 1, wherein a rail (132) extends on the safety helmet (Para. 0038). 
Teetzel does not disclose wherein the rail includes a third rail extending along a headline at an inner bottom of the safety helmet, 
wherein the first coupling portion includes a rail coupling unit, 
wherein the rail coupling unit is constructed to move along the third rail.  
However, Johnston (Fig. 10) teaches wherein the rail includes a third rail (62) extending along a headline at an inner bottom of the safety helmet (Fig. 9; Para. 0049), 
wherein the first coupling portion includes a rail coupling unit (Fig. 8A, 10 element 26), 
wherein the rail coupling unit is constructed to move along the third rail (Para. 0049).  
It would have been obvious to one of ordinary skill in the art to combine the teaching of Johnston to include a rail at an inner surface of the helmet disclosed by Teetzel/Masarik/Waldern. The motivation would have been to provide protective gears (Johnston; Para. 0040). 

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Teetzel et al. (US 2021/0315314 A1) discloses rail system to couple an accessory in a helmet (Fig. 1B element 120; Para. 0060). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625